16 So. 3d 879 (2009)
James HANNA, Appellant,
v.
DEPARTMENT OF REVENUE o/b/o Kimberly SMITH, Appellee.
No. 3D09-75.
District Court of Appeal of Florida, Third District.
July 1, 2009.
James Hanna, in proper person.
Bill McCollum, Attorney General, and Toni C. Bernstein, Assistant Attorney General (Tallahassee), for appellee.
Before SUAREZ and LAGOA, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.

CONFESSION OF ERROR
Based on the State's proper confession of error, we find that the record lacks competent, substantial evidence to support the trial court's order requiring the appellant to pay child support. The State concedes that the Department's failure to consider the other children residing with the appellant when calculating the child support guidelines is error and, accordingly, reversal is warranted. See Speed v. Dep't of Revenue ex rel. Nelson, 749 So. 2d 510 (Fla. 2d DCA 1999). We reverse and remand for an evidentiary hearing, which shall include a determination of support obligations pursuant to a correct child support guidelines worksheet.
Reversed and remanded for further proceedings consistent with this opinion.